-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
            Applicant’s response dated May 20, 2022, to the restriction requirement dated 04/01/2022, is acknowledged. 
Priority
	This application is a continuation in part of PCT/AU2018/000267 filed on 12/21/2018, and claims foreign priority in Australian application AU2017905127 filed on 12/21/2017.
Claim Status
	Claims 1-23 are pending. Claims 11, 12, 16, 18, and 20-23 are withdrawn. Claims 1-10, 13-15, 17, and 19 are examined. 
Election/Restriction
Applicant’s election without traverse of Group I (Claims 1-19), drawn to a hemostat agent in the reply filed on May 20, 2022, is acknowledged. Applicant’s election without traverse of sodium polyphosphate as the species of one or more biocompatible polymers, is acknowledged. Claims 1-10, 13, 14, 17, and 19 read on the elected species. 
The requirement is still deemed proper and is therefore made FINAL.

Accordingly, claims 11, 12, 16, 18, and 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being withdrawn to a non-elected invention, and non-elected species of the invention, there being no allowable generic or linking claims. 
            Response to the restriction requirement of  was timely filed. 
Claims 1-10, 13-15, 17, and 19 are examined on the merits.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 10, and 19 require the one or more biocompatible polymer to be present in an amount of a range of concentrations expressed as % w/w (based on the amount of beta-chitin present). The claims are indefinite because it is not clear if the phrase enclosed in parentheses is required or optional since the meaning of parentheses is unknown. The claims are further indefinite because the scope of the concentration range is unclear since it is unknown if “the amount of beta-chitin present” referrers to total amount of beta-chitin present in the patch or the amount of beta-chitin present in the first layer. 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mauney (US 2015/0086605 A1 Published March 26, 2015 – of record in ID dated 06/19/2020), Rolandi (US 2014/0194379 A1 Published July 10, 2014), and Thauern (CA 2 928 329, Published May 7, 2015).
The claims encompass a hemostat agent in form of a multi-layer patch comprising at least first and second layers, wherein said first layer comprises a composition comprising fibrous beta-chitin and sodium polyphosphate, and said second layer comprises a film layer comprising fibrous beta-chitin.
The teachings of Mauney are related a composition comprising a porous biomaterial layer and an impermeable biomaterial layer (Abstract and paragraph 0038). The composition is suitable as a substrate for suturing and sealing a wound (paragraph 0005). The first layer is a porous biomaterial matrix selected from foams, electrospun fibers, and fiber mats. The biomaterial is selected from chitin. In one embodiment, the first layer and the second layer comprise the same biomaterial (paragraph 0006). The biomaterial matrix is porous (paragraph 0007). The composition is formed in a linear shape. In one embodiment, a therapeutic agent is added to at least one layer (paragraph 0015). The impermeable layer is in the form of a film (paragraph 0041). The matrix layer may be in the form of a foam formed by freeze-drying (paragraph 0042). The composition has a shape approximating a sheet (paragraph 0049). Each layer comprises one or more biomaterials (paragraph 0050). Examples of therapeutic agents include hemostatic agents (paragraph 0062). Exemplary hemostatic agents include thrombin, among others (paragraph 0065). 
Mauney does not teach beta-chitin.
Rolandi teaches production of chitin fibers and uses thereof (Abstract). Chitin may be obtained from a commercial source and includes alpha-chitin, beta-chitin, and gamma-chitin (paragraph 0031). Chitin fibers may be used for making fiber structures including film, and foam, among others (paragraph 0040). Chitin fiber structures are useful for wound care because chitin’s beneficial wound healing effects include hemostasis (paragraph 0060).
Mauney and Rolandi do not teach sodium polyphosphate.
The teachings of Thauern are related to treating bleeding wounds with a composition comprising crystalline polyphosphate and a carrier material (Abstract). The cations of the polyphosphates are preferably Na+ (page 3 lines 22-24). Crystalline polyphosphate, when in contact with blood, activates one or more endogenous processes which result in a hemostatic action (page 6 lines 11-15). The carrier material serves to retain or to fix the polyphosphate such that a penetration of the polyphosphate into deeper wound regions is prevented, though ensuring at the same time an intensive contact of the polyphosphate with the escaping blood (paragraph bridging pages 6-7). Suitable carrier materials are made from natural fibers and compositions for wound treatment that are based on textile carrier materials are wound dressings, bandaging materials, dressings, compresses, bandages and plasters (page 7 lines 9-19). According to one embodiment, the compositions contains at least one further hemostatic agent, such as thrombin (page 7 lines 32-37). 
The teachings of Mauney, Rolandi, and Thauern are related to compositions intended for hemostasis, and it would have been obvious to have combined them because they are in the same field of endeavor. Regarding claims 1 and 13, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a composition in the form of a sheet comprising a first layer of a porous matrix comprising biocompatible fibers and second layer comprising a film formed from biocompatible fibers where the composition is intended for hemostasis, with a reasonable expectation of success because Mauney teaches a composition in the form of a sheet comprising a first layer of a porous matrix comprising biocompatible fibers and a second layer comprising a film formed from biocompatible fibers. It would have been obvious to have formed both layers from chitin because Mauney teaches that chitin is a suitable as a biocompatible material and teaches that both layers may be formed from the same biocompatible material. It would have been obvious to have selected beta-chitin, with a reasonable expectation of success because it was known from Rolandi that beta-chitin is suitable for making compositions intended for treating wounds. It would have been further obvious to have added a hemostatic agent to the porous matrix layer, with a reasonable expectation of success because Mauney teaches that the porous matrix layer further comprises a hemostatic agent. Mauney does not teach sodium polyphosphate as the hemostatic agent. It would have been obvious to have selected crystalline sodium polyphosphate as the hemostatic agent in Mauney’s composition, with a reasonable expectation of success because it was known from Thauern that crystalline sodium polyphosphate is suitable for use in wound treatment compositions intended for hemostasis and specifically teaches crystalline sodium polyphosphate as a useful hemostatic agent. Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness. Mauney’s modified composition is a multi-layer patch. 
Regarding claim 2, the porous matrix layer comprising crystalline sodium polyphosphate would have provided hemostatic activity and the impermeable film layer would have provided mechanical strength or reinforcement as the backing layer. 
Regarding claim 3, Mauney’s composition does not contain hemostatic carbohydrate polymer, other than the beta-chitin. 
Regarding claim 4, the porous matrix layer comprising beta-chitin fibers meets the limitation is a structure providing random arrangement or network or voids and/or channels. 
Regarding claim 5, it would have been obvious to have formed the matrix layer as a foam formed by freeze drying because Mauney teaches that the matrix layer may be a foam formed by freeze drying. 
Claims 6 and 7 are product by process claims that describe the source from which beta-chitin was obtained. The limitations are obvious because prior art teaches beta-chitin. 
Regarding claim 8, it would have been obvious to have suspended the crystalline sodium polyphosphate into the matrix, with a reasonable expectation of success because Thauern teaches that the composition is formed by evenly distributing crystalline sodium phosphate particles in the carrier material of said composition (page 8 lines 12-19).
Regarding claims 14 and 17, it would have been obvious to have formed the first layer to consist of fibrous beta-chitin and sodium polyphosphate because Mauney teaches that each of the porous matrix layer and the impermeable layer is formed from one or more biocompatible materials. Thus, it would have been obvious to have formed the two layers to consist of a biocompatible material. Mauney further teaches that the porous matrix layer contains a hemostatic agent, thus it would have been obvious to have included a hemostatic agent in the porous matrix agent. Based on the teachings of Mauney, there are not other essential components that are required to be present in the composition, thus it would have been obvious to have formed the composition to comprise a first layer that consists of beta-chitin and sodium polyphosphate, and a second layer comprising a film that consists of fibrous beta-chitin. 
 Regarding claim 15, it would have been obvious to have formed the matrix layer as a foam formed by freeze drying because Mauney teaches that the matrix layer may be a foam formed by freeze drying. 

Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mauney, Rolandi, and Thauern (CA 2 928 329, as applied to claims 1-8, 13-15, and 17 above, and further in view of Looney (US 2004/0005350 A1 Published January 8, 2004).
The claims further define the scope of claim 1.
The teachings of Mauney, Rolandi, and Thauern are relied upon as summarized above. They do not teach suitable amounts of hemostatic agent.
The teachings of Looney are related to a hemostatic wound dressing (Abstract). The dressing comprises a hemostatic agent in an amount effective to provide rapid hemostasis and maintain effective hemostasis. If the concentration is too low, the hemostatic agent does not provide an effective proagulant activity to promote rapid clot formation upon contact with blood. A concentration of hemostatic agent ranges from 0.001 to 50 percent by weight (paragraph 0071).
The teachings of Looney and Mauney modified by Rolandi and Thauern are related to hemostatic wound compositions and it would have been obvious to have combined them because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the composition of Mauney by including the hemostatic agent sodium polyphosphate in a concentration that is effective in promoting rapid clot formation upon contact with blood because the intended use of sodium polyphosphate is to promote blood clotting. It would have been obvious to have varied the concentration of sodium polyphosphate in the range from 0.001 to 50% by weight of the dressing, with a reasonable expectation of success because Looney teaches that 0.001 to 50% by weight is a suitable concentration range of a hemostatic agent. As explained above, it is not clear if claimed concentration range is based on beta-chitin in the first layer only, or total amount of beta-chitin. The prior art teaches a concentration range based on the whole composition. The claimed concentration range is obvious over the prior art range because a dressing that contains 0.001-50 wt. % of sodium polyphosphate based on the total weight of the dressing (chitin and sodium polyP), contains 0.001-100% sodium polyP based on the total weight of beta-chitin. Looney does not specifically teach sodium polyphosphate, however it would have been obvious to rely Looney’s teachings because such range was found to be suitable for other hemostatic agents. It is within the skill of a person of ordinary skill in the art to determine suitable concentrations of sodium polyphosphate depending on the intended use of end product and the severity of the bleeding wound. In the present case, the function of the sodium polyphosphate is known and it would have been obvious to have utilized sodium phosphate in a concentration that successfully promotes blood clotting. The claimed ranges are obvious because the ranges overlap with the prior art range. The present application was reviewed and there is no evidence that claimed concentration ranges are critical. 
Regarding claim 19, it would have been obvious to have formed the wound treatment composition as a bi-layer patch because Mauney teaches that the composition comprises a first layer and a second layer. Based on these teachings, it is apparent that a bi-layer structure was contemplated by Mauney. It would have been obvious to have formed the first layer as a porous matrix layer in the form of a foamed composition formed from fibrous beta-chitin and sodium polyphosphate and the second layer as a film comprising fibrous beta-chitin because Mauney teaches that the first layer comprises a porous matrix layer formed as a foam comprising chitin and a hemostatic agent and the second layer is in the form of a film formed from fibrous chitin. It would have been obvious to have selected beta-chitin, with a reasonable expectation of success because it was known from Rolandi that beta-chitin is suitable for making compositions intended for treating wounds. It would have been further obvious to have added a hemostatic agent to the porous matrix layer, with a reasonable expectation of success because Mauney teaches that the porous matrix layer further comprises a hemostatic agent. Mauney does not teach sodium polyphosphate as the hemostatic agent. It would have been obvious to have selected crystalline sodium polyphosphate as the hemostatic agent in Mauney’s composition, with a reasonable expectation of success because it was known from Thauern that crystalline sodium polyphosphate is suitable for use in wound treatment compositions intended for hemostasis and specifically teaches crystalline sodium polyphosphate as a useful hemostatic agent. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the composition of Mauney by including the hemostatic agent sodium polyphosphate in a concentration that is effective in promoting rapid clot formation upon contact with blood because the intended use of sodium polyphosphate is to promote blood clotting. It would have been obvious to have varied the concentration of sodium polyphosphate in the range from 0.001 to 50% by weight of the dressing, with a reasonable expectation of success because Looney teaches that 0.001 to 50% by weight is a suitable concentration range of a hemostatic agent. As explained above, it is not clear if claimed concentration range is based on beta-chitin in the first layer only, or total amount of beta-chitin. The prior art teaches a concentration range based on the whole composition. The claimed concentration range is obvious over the prior art range because a dressing that contains 0.001-50 wt. % of sodium polyphosphate based on the total weight of the dressing (chitin and sodium polyP), contains 0.001-100% sodium polyP based on the total weight of beta-chitin. Looney does not specifically teach sodium polyphosphate, however it would have been obvious to rely Looney’s teachings because such range was found to be suitable for other hemostatic agents. It is within the skill of a person of ordinary skill in the art to determine suitable concentrations of sodium polyphosphate depending on the intended use of end product and the severity of the bleeding wound in need of hemostasis. In the present case, the function of the sodium polyphosphate is known and it would have been obvious to have utilized sodium phosphate in a concentration that successfully promotes blood clotting. The claimed ranges are obvious because the ranges overlap with the prior art range. The present application was reviewed and there is no evidence that claimed concentration ranges are critical. 
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness. Mauney’s modified composition is a bi-layer patch. 
	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617